DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              THAROD BELL,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D12-2417

                          [October 11, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen Miller, Judge; L.T. Case No. 2008CF017526DXX.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

              ON REMAND FROM THE SUPREME COURT

PER CURIAM.

  Pursuant to the opinion of the supreme court in Weatherspoon v. State,
214 So. 3d 578 (Fla. 2017), and the order of the supreme court issued on
June 9, 2017, on review of the instant case (SC 15-245), we reverse
appellant’s convictions for attempted murder and remand for a new trial.
We affirm appellant’s conviction for robbery.

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.